PER CURIAM.
Petitioner is granted a belated appeal of the December 4, 2014, judgment and sentence as to Count III (possession of a firearm by a convicted felon) in Alachua County Circuit Court case number 01-2013-CF-004715-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. See Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed coun*652sel, the trial court shall appoint counsel to represent petitioner on appeal.
OSTERHAUS, KELSEY, and WINOKUR, JJ., concur.